Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 1 of 29 PageID #:
                                   4061
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 2 of 29 PageID #:
                                   4062
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 3 of 29 PageID #:
                                   4063
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 4 of 29 PageID #:
                                   4064
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 5 of 29 PageID #:
                                   4065
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 6 of 29 PageID #:
                                   4066
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 7 of 29 PageID #:
                                   4067
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 8 of 29 PageID #:
                                   4068
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 9 of 29 PageID #:
                                   4069
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 10 of 29 PageID #:
                                    4070
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 11 of 29 PageID #:
                                    4071
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 12 of 29 PageID #:
                                    4072
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 13 of 29 PageID #:
                                    4073
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 14 of 29 PageID #:
                                    4074
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 15 of 29 PageID #:
                                    4075
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 16 of 29 PageID #:
                                    4076
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 17 of 29 PageID #:
                                    4077
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 18 of 29 PageID #:
                                    4078
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 19 of 29 PageID #:
                                    4079
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 20 of 29 PageID #:
                                    4080
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 21 of 29 PageID #:
                                    4081
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 22 of 29 PageID #:
                                    4082
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 23 of 29 PageID #:
                                    4083
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 24 of 29 PageID #:
                                    4084
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 25 of 29 PageID #:
                                    4085
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 26 of 29 PageID #:
                                    4086
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 27 of 29 PageID #:
                                    4087
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 28 of 29 PageID #:
                                    4088
Case 3:19-cv-00006-DCLC-HBG Document 59-11 Filed 03/12/20 Page 29 of 29 PageID #:
                                    4089
